Citation Nr: 1522013	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  08-06 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the pharynx, claimed as due to herbicide exposure.

(The issues of entitlement to a rating in excess of 50 percent for posttraumatic stress disorder and entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability prior to September 11, 2014, are addressed in a separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in August 2013, which vacated a December 2011 Board decision and remanded the case for additional development.  The case was remanded for additional development in March 2014.  

The issue initially arose from an April 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran appointed new representation and revoked the appointment of a private attorney as to the issue on appeal in March 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required prior to appellate review.  The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The March 2014 remand included specific instructions for the AOJ to schedule the Veteran for a VA examination by an oncologist.  Although a VA opinion was obtained in August 2014, the examiner is shown to be board certified in internal medicine.  The Board also notes that additional pertinent evidence was subsequently received, including private etiology opinions dated in March and April 2014, that has not been considered by the AOJ in a supplemental statement of the case.  Nor has the Veteran specifically waived such consideration.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained VA and non-VA treatment records with the claims file.  All records obtained should be associated with the appellate record.

2.  Clarify whether or not the August 2014 VA examiner has acquired medical expertise in oncology.  If not, an additional VA medical opinion by an oncologist must be obtained for an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's squamous cell carcinoma of the pharynx is related to his active military service, to include his presumed exposure to Agent Orange, sun exposure in service and/or whether it at least as likely not became manifest within one year of service separation.

3..  Thereafter, the AOJ should address the issue on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


